FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 08/26/2022 has been entered. Claims 1-10, 12-20 remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 04/26/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 10, 12, 13, 14, 15, 17, 19 & 20 are rejected over 35 USC § 103 as being unpatentable over Caimano (WO 2018/177942) in view of Dube (US 2017/0234166).
Regarding independent claim 1, Caimano discloses a turbomachine 10 for a vehicle (an aircraft), comprising: 
a first rotatable component 36 (“low pressure (LP) shaft or spool”); 
a first power source 116 (Caimano Fig. 2, Pg. 11, ln. 15-21,“A starter motor/generator 116”)  operatively coupled with the first rotatable component (via transfer gearbox 46; Id., “the driveshaft 118 of the starter motor/generator 116 includes a splined end 122 that couples to a transfer gearbox 46 (depicted in phantom). The transfer gearbox 46 is, in turn, mechanically coupled to the core turbine engine 16”); 
a second power source 206 (“ground power source”, Pg. 13, ln. 8-22) selectively coupled with the first rotatable component 36 (via the accessory gearbox 100, which is coupled to the LP shaft 36 via transfer gearbox 46; the second power source is a “ground power source” that is external to both the gas turbine engine and aircraft and is connected to a power grid, thus explicitly suggesting it is selectively coupled to the aircraft when the aircraft is on the ground); and 
a controller 282 (Caimano Fig. 2, Pg. 14, ln. 18-22, “a controller 282 of the turning unit 200”) having one or more processors and one or more memory devices, the one or more memory devices storing instructions that when executed by the one or more processors cause the one or more processors to perform operations (Pg. 6, ln. 23-Pg. 7 ln. 17), in performing the operations, the one or more processors are configured to: 
receive an input indicating an engine shutdown of the turbomachine (Pg. 22, ln. 27-Pg. 23, ln. 3, “the controller 282 may be operably connected to, e.g., a controller of the gas turbine engine (such as a FADEC of the gas turbine engine), or a controller of an aircraft including the gas turbine engine, and may receive a command or signal from such controller to determine the gas turbine engine is operating in a shutdown condition”); and 
in response to the engine shutdown, cause the second power source 206 to provide power to and rotate the first rotatable component (via a turning unit 200, Pg. 20, ln. 26- Pg. 21, ln. 11, “The controller 282 is operably connected to the motor 202 of the turning unit 200, and is further operably connected to the power source for the motor 202, such as the ground power source 206. …  As stated, the electric motor 202 is operable to rotate, through the output assembly 204, one or more components of the compressor section or the turbine section of the gas turbine engine at a relatively low rotational speed during a shutdown condition of the gas turbine engine.”).
Caimano fails to disclose wherein the one or more processors of the controller control the second power source to provide power to and rotate the first rotatable component until the second power source is depleted.  Caimano does disclose the torque source 202 can be powered by a battery (Pg. 13, ln. 23-26).
Dube teaches a bowed rotor prevention system and method including a power source 48, 70 (Para. 0043, a lithium-ion battery or supercapacitor rechargeable with a thermoelectric generator 48) selectively coupled to a torque source 44 (bowed rotor prevention motor 44) to rotate a component of the gas turbine engine during a shutdown procedure (Para. 0039, Dube Fig. 2-5); wherein the one or more processors of the controller control the power source 48, 70 to provide power to and rotate the first rotatable component until the second power source is depleted (Para. 0043, “When an engine shutdown condition is detected, the battery 70 can buffer electricity produced by the thermoelectric generator system 48 to maintain a substantially constant speed of the bowed rotor prevention motor 44 until the output of the thermoelectric generator system 48 and battery 70 is diminished due to substantial cooling of the gas turbine engine 10”; the disclosure of Dube implies the rotation occurs until depletion of the second power source, i.e. when the thermoelectric generator system is “diminished” due to cooling of the engine, i.e. the engine is no longer providing the required heat used by the thermoelectric generator to generate power to turn the motor 44, hence the heat energy used by the thermoelectric generator to generate power being depleted; see Response to Arguments below).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system of Caimano have the controller continue to provide power to rotate the rotatable component until the second power source is depleted, as suggested by Dube, in order to allow the engine component to slowly rotate for a prolonged period of time to facilitate cooling of the engine and equalize the thermal gradient of the rotating parts (Dube Para. 0046).  Dube teaches the turning lasting until “the output of the thermoelectric generator system 48 and battery 70 is diminished” (Dube Para. 0043), directly implying that the rotation occurs until the power available to turn the motor is no longer available; hence, the required power being depleted.  Insofar as the term “diminished” as used in Dube is not construed as teaching use of the available power until it is “depleted”, one of ordinary skill in the art, based on the teaching of Dube, would have known to continue to rotate the rotatable component until the power source is completely depleted, since doing so would only increase the time the component is rotated, allowing a prolonged period for the component to cool and prevent rotor bowing after an engine shutdown by equalizing the thermal gradient of the rotating components.
Regarding claim 2, Caimano in view of Dube teaches the turbomachine of claim 1, and Caimano further teaches a torque source 202 (“electric motor”) operatively coupled with the first rotatable component (via the accessory gearbox 100’s “output assembly 204”, Caimano Fig. 1-2) and selectively coupled to the first power source 116 and the second power source 206 (Caimano Fig. 2, Pg. 13, ln. 8-21, the second power source 206 is a “ground power source” external to the gas turbine engine and the aircraft, and is naturally selectively coupled to the torque source).
Regarding claim 3, Caimano in view of Dube teaches the turbomachine of claim 2, and Caimano further teaches wherein when the one or more processors (the controller 282) cause the second power source 206 to provide power to and rotate the first rotatable component, the second power source provides electrical power to the torque source to apply torque to and rotate the first rotatable component (Pg. 20, ln. 26- Pg. 21, ln. 11, “The controller 282 is operably connected to the motor 202 of the turning unit 200, and is further operably connected to the power source for the motor 202, such as the ground power source 206. …  As stated, the electric motor 202 is operable to rotate, through the output assembly 204, one or more components of the compressor section or the turbine section of the gas turbine engine at a relatively low rotational speed during a shutdown condition of the gas turbine engine.”).
Regarding claim 4, Caimano in view of Dube teaches the turbomachine of claim 2, and Caimano further teaches wherein the first power source 116 provides electrical power to the torque source to apply torque to and rotate the first rotatable component at an initial engine start of the turbomachine [functional language] (Pg. 11, ln. 22-24, “the one or more components of the compressor section or the turbine section of the gas turbine engine rotated by the starter motor/generator 116 during such startup operations”).
Regarding claim 5, Caimano discloses the turbomachine of claims 2, wherein the torque source 202 comprises an engine alternator (the torque source is described as being able to generate power, Pg. 12, ln. 12-23, “the turning unit 200 generally includes an electric motor 202 and an output assembly 204. In certain exemplary embodiments, the electric motor 202 may be, e.g., a three-phase electric motor. Additionally, the electric motor 202 may be a relatively small electric motor 202 configured to generate a maximum power of less than about fifty watts. For example, in certain exemplary embodiments, the electric motor 202 may be configured to generate a maximum power less than about forty watts, such as less than about thirty watts, such as less than about twenty watts.”). 
Caimano fails to disclose wherein the second power source comprises a rechargeable battery.  Caimano does disclose the torque source 202 can be powered by a battery (Pg. 13, ln. 23-26).
Dube teaches a bowed rotor prevention system and method including a power source 70 that is a rechargeable battery (Para. 0043, a lithium-ion battery or supercapacitor rechargeable with a thermoelectric generator 42) selectively coupled to a torque source 44 (bowed rotor prevention motor 44) to rotate a component of the gas turbine engine during a shutdown procedure (Para. 0039, Dube Fig. 2-5). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system of Caimano to include the second power source as a rechargeable battery, as taught by Dube, in order to provide a selectively coupled rechargeable power source to facilitate the rotation of the first rotatable component during a bowed rotor prevention procedure of engine shutdown, the battery being rechargeable using heat generated during engine operation (Dube Para. 0043-45).  Caimano already suggests a battery can be applied to their system (Caimano Pg. 13, ln. 23-26), and one of ordinary skill in the art would be motivated to incorporate a rechargeable battery to take advantage of the waste heat of the gas turbine engine for generating electricity to facilitate the bowed rotor prevention mode as taught by Dube.  
Regarding claim 7, Caimano in view of Dube teaches the turbomachine of claim 2, and Caimano further teaches wherein the controller includes a health and status monitoring system that indicates a status of the torque source 202 (the controller monitors a status of the torque source to determine a condition of the engine, Pg. 21, ln. 27-Pg. 22, ln. 9, “the controller 282 may determine the gas turbine engine is in a shutdown condition based on a torque applied by the electric motor 202 through the turning unit 200 to the accessory gearbox 100. For example, if an amount of torque applied by the electric motor 202 is below a predetermined minimum threshold, the controller 282 may also determine that either the gas turbine engine is operating and rotating more quickly than would otherwise be rotated by the electric motor 202, or alternatively that there has been a failure. Similarly, if an amount of torque applied by the electric motor 202 is above a predetermined maximum threshold, the controller 282 may also determine that there has been a failure. However, if the amount of torque applied by the electric motor 202 is above the predetermined minimum threshold and below the predetermined maximum threshold, the controller 282 may determine the turning unit 200 is operating as desired to rotate the gas turbine engine at a relatively low rotational speed during a shutdown condition of the gas turbine engine.”).
Regarding claim 8, Caimano in view of Dube teaches the turbomachine of claim 1, and Caimano further teaches wherein the one or more processors of the controller 282 control the second power source 206 to provide power to and rotate the first rotatable component at a speed of less than 10 RPM (Pg. 12, ln. 24-Pg. 13, ln. 6, “in certain exemplary aspects, the electric motor 202 may be configured to rotate one or more components of the compressor section or the turbine section at a rotational speed less than about fifty revolutions per minute, less than about twenty-five revolutions per minute, less than about ten revolutions per minute, less than about five revolutions per minute, or less than about two revolutions per minute during the shutdown condition of the gas turbine engine”).
Regarding claim 10, Caimano in view of Dube teaches the turbomachine of claim 1, and Caimano further teaches wherein the one or more processors of the controller control the second power source to provide power to and rotate the first rotatable component for a duration of at least ninety (90) minutes (Pg. 23, ln. 4-11, “in certain exemplary aspects, the turning unit 200 may be configured to operate continuously or in a periodic manner for a sufficient amount of time for certain components of the engine to cool below a certain threshold temperature. …More specifically, in certain exemplary embodiments, the turning unit 200 may be configured to operate for between one hour and about ten hours, such as for between about three hours and about eight hours”).
Regarding claim 12, Caimano in view of Dube teaches the turbomachine of claim 2, and Caimano further teaches  wherein the first rotatable component 36 is an engine shaft of the turbomachine (low pressure (LP) shaft or spool connected to the accessory gearbox 100, Caimano Fig. 1; Pg. 1, ln. 18-Pg. 2, ln. 5).
Regarding independent claim 13, Caimano discloses a turbomachine for a vehicle, comprising: 
a first rotatable component 36 (“low pressure (LP) shaft or spool”); 
a torque source 202 (“electric motor”) operatively coupled with the first rotatable component (via the accessory gearbox 100’s “output assembly 204”, Caimano Fig. 1-2); 
a first power source 116 (Pg. 11, ln. 15-21,“A starter motor/generator 116”) coupled to the torque source (via the accessory gearbox 100, Caimano Fig. 2); 
a second power source 206 (“ground power source”, Pg. 13, ln. 8-22) selectively coupled to the torque source (Caimano Fig. 2; the second power source is a “ground power source” that is external to both the gas turbine engine and aircraft and is connected to a power grid, thus explicitly suggesting it is selectively coupled to the aircraft when the aircraft is on the ground); and 
a controllable device (Caimano Fig. 2, Pg. 14, ln. 18-22, “a controller 282 of the turning unit 200”) operably coupled to the second power source 206 such that the controllable device causes the second power source to provide electrical power to the torque source to apply torque to and rotate the first rotatable component in response to an engine shutdown of the turbomachine (Pg. 20, ln. 26- Pg. 21, ln. 11, “The controller 282 is operably connected to the motor 202 of the turning unit 200, and is further operably connected to the power source for the motor 202, such as the ground power source 206. …As stated, the electric motor 202 is operable to rotate, through the output assembly 204, one or more components of the compressor section or the turbine section of the gas turbine engine at a relatively low rotational speed during a shutdown condition of the gas turbine engine.”).
Caimano fails to disclose wherein the one or more processors of the controller control the second power source to provide power to and rotate the first rotatable component until the second power source is depleted.  Caimano does disclose the torque source 202 can be powered by a battery (Pg. 13, ln. 23-26).
Dube teaches a bowed rotor prevention system and method including a power source 48, 70 (Para. 0043, a lithium-ion battery or supercapacitor rechargeable with a thermoelectric generator 48) selectively coupled to a torque source 44 (bowed rotor prevention motor 44) to rotate a component of the gas turbine engine during a shutdown procedure (Para. 0039, Dube Fig. 2-5); wherein the one or more processors of the controller control the power source 48, 70 to provide power to and rotate the first rotatable component until the second power source is depleted (Para. 0043, “When an engine shutdown condition is detected, the battery 70 can buffer electricity produced by the thermoelectric generator system 48 to maintain a substantially constant speed of the bowed rotor prevention motor 44 until the output of the thermoelectric generator system 48 and battery 70 is diminished due to substantial cooling of the gas turbine engine 10”; the disclosure of Dube implies the rotation occurs until depletion of the second power source, i.e. when the thermoelectric generator system is “diminished” due to cooling of the engine, i.e. the engine is no longer providing the required heat used by the thermoelectric generator to generate power to turn the motor 44, hence the heat energy used by the thermoelectric generator to generate power being depleted; see Response to Arguments below).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system of Caimano have the controller continue to provide power to rotate the rotatable component until the second power source is depleted, as suggested by Dube, in order to allow the engine component to slowly rotate for a prolonged period of time to facilitate cooling of the engine and equalize the thermal gradient of the rotating parts (Dube Para. 0046).  Dube teaches the turning lasting until “the output of the thermoelectric generator system 48 and battery 70 is diminished” (Dube Para. 0043), directly implying that the rotation occurs until the power available to turn the motor is no longer available; hence, the required power being depleted.  Insofar as the term “diminished” as used in Dube is not construed as teaching use of the available power until it is “depleted”, one of ordinary skill in the art, based on the teaching of Dube, would have known to continue to rotate the rotatable component until the power source is completely depleted, since doing so would only increase the time the component is rotated, allowing a prolonged period for the component to cool and prevent rotor bowing after an engine shutdown by equalizing the thermal gradient of the rotating components.
Regarding claim 14, Caimano in view of Dube teaches the turbomachine of claim 13, and Caimano further teaches wherein the first power source 116 provides electrical power to the torque source to apply torque to and rotate the first rotatable component at an initial engine start of the turbomachine [functional language] (Pg. 11, ln. 22-24, “the one or more components of the compressor section or the turbine section of the gas turbine engine rotated by the starter motor/generator 116 during such startup operations”).
Regarding claim 15, Caimano discloses the turbomachine of claim 13, wherein the torque source 202 comprises an engine alternator (the torque source is described as being able to generate power, Pg. 12, ln. 12-23, “the turning unit 200 generally includes an electric motor 202 and an output assembly 204. In certain exemplary embodiments, the electric motor 202 may be, e.g., a three-phase electric motor. Additionally, the electric motor 202 may be a relatively small electric motor 202 configured to generate a maximum power of less than about fifty watts. For example, in certain exemplary embodiments, the electric motor 202 may be configured to generate a maximum power less than about forty watts, such as less than about thirty watts, such as less than about twenty watts.”). 
Caimano fails to disclose wherein the second power source comprises a rechargeable battery.  Caimano does disclose the torque source 202 can be powered by a battery (Pg. 13, ln. 23-26).
Dube teaches a bowed rotor prevention system and method including a power source 70 that is a rechargeable battery (Para. 0043, a lithium-ion battery or supercapacitor rechargeable with a thermoelectric generator 42) selectively coupled to a torque source 44 (bowed rotor prevention motor 44) to rotate a component of the gas turbine engine during a shutdown procedure (Para. 0039, Dube Fig. 2-5).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system of Caimano to include the second power source as a rechargeable battery, as taught by Dube, in order to provide a selectively coupled rechargeable power source to facilitate the rotation of the first rotatable component during a bowed rotor prevention procedure of engine shutdown, the battery being rechargeable using heat generated during engine operation (Dube Para. 0043-45).  Caimano already suggests a battery can be applied to their system (Caimano Pg. 13, ln. 23-26), and one of ordinary skill in the art would be motivated to incorporate a rechargeable battery to take advantage of the waste heat of the gas turbine engine for generating electricity to facilitate the bowed rotor prevention mode as taught by Dube.  
Regarding claim 17, Caimano in view of Dube teaches the turbomachine of claim 13, and Caimano further teaches wherein the controllable device 282 causes the second power source 206 to provide power to and rotate the first rotatable component at a speed of less than 10 RPM (Pg. 12, ln. 24-Pg. 13, ln. 6, “in certain exemplary aspects, the electric motor 202 may be configured to rotate one or more components of the compressor section or the turbine section at a rotational speed less than about fifty revolutions per minute, less than about twenty-five revolutions per minute, less than about ten revolutions per minute, less than about five revolutions per minute, or less than about two revolutions per minute during the shutdown condition of the gas turbine engine”).
Regarding independent claim 19, Caimano a method of mitigating bowed rotor for a turbomachine having a first power source 116 (Pg. 11, ln. 15-21,“A starter motor/generator 116”) and a second power source 206 (“ground power source”, Pg. 13, ln. 8-22) , the method comprising: 
receiving, by one or more computing devices 282 (Caimano Fig. 2, Pg. 14, ln. 18-22, “a controller 282 of the turning unit 200”), an input indicating an engine shutdown of the turbomachine (Pg. 22, ln. 27-Pg. 23, ln. 3, “the controller 282 may be operably connected to, e.g., a controller of the gas turbine engine (such as a FADEC of the gas turbine engine), or a controller of an aircraft including the gas turbine engine, and may receive a command or signal from such controller to determine the gas turbine engine is operating in a shutdown condition”); 
in response to the received input indicating the engine shutdown of the turbomachine, causing, by the one or more computing devices, the second power source to provide electrical power to a torque source 200 to apply torque to and rotate a first rotatable component (via a turning unit 200, Pg. 20, ln. 26- Pg. 21, ln. 11, “The controller 282 is operably connected to the motor 202 of the turning unit 200, and is further operably connected to the power source for the motor 202, such as the ground power source 206. …  As stated, the electric motor 202 is operable to rotate, through the output assembly 204, one or more components of the compressor section or the turbine section of the gas turbine engine at a relatively low rotational speed during a shutdown condition of the gas turbine engine.”)
Caimano fails to disclose controlling the second power source to provide electrical power to the torque source to apply torque and rotate the first rotatable component until the second power source is depleted.  
Dube teaches a bowed rotor prevention system and method including a power source 48, 70 (Para. 0043, a lithium-ion battery or supercapacitor rechargeable with a thermoelectric generator 48) selectively coupled to a torque source 44 (bowed rotor prevention motor 44) to rotate a component of the gas turbine engine during a shutdown procedure (Para. 0039, Dube Fig. 2-5); wherein the one or more processors of the controller control the power source 48, 70 to provide power to and rotate the first rotatable component until the second power source is depleted (Para. 0043, “When an engine shutdown condition is detected, the battery 70 can buffer electricity produced by the thermoelectric generator system 48 to maintain a substantially constant speed of the bowed rotor prevention motor 44 until the output of the thermoelectric generator system 48 and battery 70 is diminished due to substantial cooling of the gas turbine engine 10”; the disclosure of Dube implies the rotation occurs until depletion of the second power source, i.e. when the thermoelectric generator system is “diminished” due to cooling of the engine, i.e. the engine is no longer providing the required heat used by the thermoelectric generator to generate power to turn the motor 44, hence the heat energy used by the thermoelectric generator to generate power being depleted; see Response to Arguments below).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the method of Caimano to continue to provide power to rotate the first rotatable component until the second power source is depleted, as suggested by Dube, in order to allow the engine component to slowly rotate for a prolonged period of time to facilitate cooling of the engine and equalize the thermal gradient of the rotating parts (Dube Para. 0046).  Dube teaches the turning lasting until “the output of the thermoelectric generator system 48 and battery 70 is diminished” (Dube Para. 0043), directly implying that the rotation occurs until the power available to turn the motor is no longer available; hence, the required power being depleted.  Insofar as the term “diminished” as used in Dube is not construed as teaching use of the available power until it is “depleted”, one of ordinary skill in the art, based on the teaching of Dube, would have known to continue to rotate the rotatable component until the power source is completely depleted, since doing so would only increase the time the component is rotated, allowing a prolonged period for the component to cool and prevent rotor bowing after an engine shutdown by equalizing the thermal gradient of the rotating components.
Regarding claim 20, Caimano discloses the method of claim 19, wherein the first power source 116 provides electrical power to the torque source 202 to apply torque to and rotate the first rotatable component at an initial engine start of the turbomachine (Pg. 11, ln. 22-24, “the one or more components of the compressor section or the turbine section of the gas turbine engine rotated by the starter motor/generator 116 during such startup operations”); wherein the torque source 202 comprises an engine alternator (the torque source is described as being able to generate power, Pg. 12, ln. 12-23, “the turning unit 200 generally includes an electric motor 202 and an output assembly 204. In certain exemplary embodiments, the electric motor 202 may be, e.g., a three-phase electric motor. Additionally, the electric motor 202 may be a relatively small electric motor 202 configured to generate a maximum power of less than about fifty watts. For example, in certain exemplary embodiments, the electric motor 202 may be configured to generate a maximum power less than about forty watts, such as less than about thirty watts, such as less than about twenty watts.”). 
Caimano fails to disclose wherein the second power source comprises a rechargeable battery.  Caimano does disclose the torque source 202 can be powered by a battery (Pg. 13, ln. 23-26).
Dube teaches a bowed rotor prevention system and method including a power source 70 that is a rechargeable battery (Para. 0043, a lithium-ion battery or supercapacitor rechargeable with a thermoelectric generator 42) selectively coupled to a torque source 44 (bowed rotor prevention motor 44) to rotate a component of the gas turbine engine during a shutdown procedure (Para. 0039, Dube Fig. 2-5).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the method of Caimano to include the second power source as a rechargeable battery, as taught by Dube, in order to provide a selectively coupled rechargeable power source to facilitate the rotation of the first rotatable component during a bowed rotor prevention procedure of engine shutdown, the battery being rechargeable using heat generated during engine operation (Dube Para. 0043-45).  Caimano already suggests a battery can be applied to their system (Caimano Pg. 13, ln. 23-26), and one of ordinary skill in the art would be motivated to incorporate a rechargeable battery to take advantage of the waste heat of the gas turbine engine for generating electricity to facilitate the bowed rotor prevention mode as taught by Dube.  


Claims 6 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Caimano in view of Dube, further in view of Eisenhauer (US 2014/0150446).
Regarding claims 6 & 16, Caimano in view of Dube teaches the turbomachine of claims 5 & 15, but fails to teach wherein the controller includes a health and status monitoring system that indicates a status of the rechargeable battery.
Eisenhauer teaches an aircraft engine, including a controller 206 that monitors a health and status of a battery 202 (Para. 0022), in order to determine a power/current that may be supplied by the battery, and to control recharge operations of the battery to maintain the battery at a specified level (Para. 0027).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the health and status monitoring of a battery, as taught by Eisenhauer, into the system of Caimano in view of Dube, in order to determine the amount of power/current available in the battery, and to control a recharge operation of the battery to maintain the battery at a desired level (Eisenhauer Para. 0027).
Claims 9 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Caimano in view of Dube, further in view of Clauson (US 2018/0355764).
Regarding claims 9 & 18, Caimano in view of Dube teaches the turbomachine of claim 13, but fails to teach wherein the controllable device causes the second power source to provide less than 1 kW of electrical power to the torque source to apply torque to and rotate the first rotatable component in response to the engine shutdown of the turbomachine.
Clauson teaches a low-power bowed rotor prevention system wherein a torque source (“core turning motor”, Para. 0019-20, 0031) is provided with less than 500 watts of power from a power source that can be a ground power source (thus, less than 1 kW or power, Para. 0031, “Embodiments consume less than 500 watts of power by the AEMC and the CTM combined while performing core turning (i.e., bowed rotor prevention is active). In some embodiments, the AEMC and CTM combine for about 40 watts of power draw while core turning is active. Thus, whether the aircraft power source is a battery, ground power, or other source of electrical power, the power consumption is reduced as compared to using full FADEC capabilities that are typically available during normal operation (e.g., in flight operation) of the gas turbine engine.”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the provision of less than 1 kW of power to the torque source from the power source, as taught by Clauson, into the system of Caimano in view of Dube, in order to provide a core turning motor arrangement that isolates the power requirements of the FADEC from the core turning operation, thereby consuming less electrical power during bowed rotor prevention operation (Clauson Para. 0031).

Response to Arguments
Applicant's arguments filed 08/26/2022 have been fully considered but they are not persuasive. 
Regarding the rejection of the claims under 35 USC § 103 as unpatentable over Caimano in view of Dube, particularly towards the subject matter of claim 11 (now incorporated into independent claims 1, 13 & 19), applicant asserts (Remarks Pg. 7) that Dube fails to teach the use of the power source to provide power and to rotate the rotatable component until the power source is “depleted”, stating Dube only recites the “thermoelectric generator system 48 and battery 70” are used until they are “diminished, and not depleted, i.e. completely used up”.  
However, the examiner respectfully disagrees.  Dube Para. 0043 states that “When an engine shutdown condition is detected, the battery 70 can buffer electricity produced by the thermoelectric generator system 48 to maintain a substantially constant speed of the bowed rotor prevention motor 44 until the output of the thermoelectric generator system 48 and battery 70 is diminished due to substantial cooling of the gas turbine engine 10”.  In the context of the overall system in Dube, the teaching that the thermoelectric generator system and battery are used until they are “diminished” due to cooling of the gas turbine engine implies that the available power to rotate the “bowed rotor prevention motor 44” has become depleted, since the engine no longer has heat energy to provide to the thermoelectric generator system to generate power for the motor.  That is, the power required to rotate the motor becomes unavailable when the energy provided to the thermoelectric generator is no longer available.  Furthermore, Dube stating that the rotation occurs “the output of the thermoelectric generator system 48 and battery 70 is diminished” would read to one skilled in the art as permitting the motor to rotate until power required to rotate the motor is gone.  There is no implication that the motor 44 of Dube is powered up until some level of power remaining is reached.  The “bowed rotor prevention motor” is rotated until there is no power left to operate it.  One skilled in the art, based upon this teaching, would know to apply such a technique to Caimano, in order to allow the first rotatable component to continue to be rotated until no power remains to rotate it, since doing so merely prolong the period in which the thermal gradient of the component can equalize (see rejection of claim 1, 13 & 19 above).  Insofar as the term “diminished” as utilized in Dube does not suggest a complete “depletion” of the power source, it would have been obvious to one of ordinary skill to allow the power source to deplete, since, again, doing so would merely prolong the time period after shutdown for the thermal gradient of the component to equalize.  

Pertinent Prior Art
The prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Sheridan (US 2017/0234232; US 10,508,601) teaches rotating a spool of a gas turbine engine in a bowed rotor prevention system until an energy source is depleted.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAIN CHAU/Primary Examiner, Art Unit 3741